Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/982,042 filed on 9/18/2020. This application is a 371 of PCT/CN2020/080643 filed on 03/23/2020, which claims foreign priority of CN201910519553, filed on 06/14/2019.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “non-equilibrium condition” is indefinite. While the phrase “non-equilibrium” is understood, it is unclear what condition/property/value it is in non-equilibrium with, i.e. heat, pressure, a reaction taking place, etc. Therefore, it is unclear what kind of processes the limitation does and does not include and the metes and bounds of the limitation are not clear such that the protected subjected matter is not clearly delineated. “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear” (See MPEP 2173.04). For purposes of examination, it is interpreted that any process/step that is done to the raw material powder is in a non-equilibrium condition. 

Regarding claim 5, the phrase “(ultra) low pressure plasma spraying” is indefinite. First, it is unclear if the “(ultra)” is exemplary or optional, that is, it is unclear given the use of parenthesis whether (ultra) is required. Further still, the terms "low pressure" and/or “ultra low pressure” is a relative term which renders the claim indefinite.  The terms "low pressure" and/or “ultra low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, it is interpreted that the phrase(s) mean any pressure under atmosphere (i.e. 1 atm). 

Claims 2 – 4 and 6 – 10 are rejected by virtue of dependency. 


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coppola (US2002/0056191, cited in the IDS of 09/18/2020).

 Regarding claims 1 – 3 and 6, Coppola teaches a method of providing resistance to oxidation of nickel powder [Title, 0007]. Coppola discloses that the steps include mixing nickel powder (interpreted as the substrate metal, which also meets the claimed limitation of claim 2) and platinum powder (interpreted as the metal powder for modification, which also meets the claimed limitation of claim 3) [0011, 0009], followed by mixing with one gram of electrode medium and painting it on an Al2O3 substrate [0009] (interpreted as the preparation in a non-equilibrium condition step), and then heated to 500°C for 4 hours (which anticipates the claimed ranges of claim 6) [0011]. Coppola teaches that the nickel and platinum form an alloy after the heat treatment (interpreted as meeting the claimed limitation of “the metal material reaches an equilibrium state”) [0010]. 
While Coppola does not explicitly teach “a doped phase is exsolved to the surface of the metal material to obtain a modified metal material” during the heat treatment. Given that Coppola teaches a “substrate metal” that meets the claimed limitation of claim 2, and a metal for modification that meets the claimed limitation of claim 3, and further still, teaches a heat treatment that anticipates the claimed temperature and time ranges of claim 6; there is reasonable expectation to a person of ordinary skill in 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case processes, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).

Regarding claim 4, Coppola teaches the claimed invention as applied above in claim 1. Coppola teaches that 5 wt% of platinum is used [0008], which anticipates the claimed range. 

Regarding claim 7, Coppola teaches the claimed invention as applied above in claim 1. Coppola teaches that the nickel and platinum are mixed by milling, wherein milling meets the broadest reasonable interpretation of “mechanical mixing” [0009].

Regarding claim 8, Coppola teaches the claimed invention as applied above in claim 1. Coppola teaches that the heat treatment is in a nitrogen atmosphere, meeting the claimed limitation of “protective atmosphere” [0010]. 

Regarding claims 9, Coppola teaches the claimed invention as applied above in claim 1. Coppola describes producing a Ni/Pt alloy powder with increased resistance to oxidation using a method as described above in claim 1 (meeting the claimed limitation of a metal material made by the method of claim 1). 
	
Regarding claims 10, Coppola teaches the claimed invention as applied above in claim 9. While Coppola does not explicitly teach that the platinum (interpreted as the metal for modification) is pinned on the surface of the nickel powder, or that the platinum powder has a “nanostructure”. 
Given that Coppola anticipates the method of claim 1, teaches a “substrate metal” that meets the claimed limitation of claim 2, and a metal for modification that meets the claimed limitation of claim 3, and further still, teaches a heat treatment that anticipates the claimed temperature and time ranges of claim 6 and which uses an atmosphere that meets the claimed limitation of claim 8; there is reasonable expectation to a person of ordinary skill in the art that the method of Coppola meets the claimed limitations of claim 10, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case processes, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US2002/0056191, cited in the IDS of 09/18/2020), as applied above in claim 1, in further view of Kodas (US 6,316,100)

Regarding claim 5, Coppola teaches the invention as applied above in claim 1. Coppola does not explicitly teach using one of steps in claimed in claim 5, in the step of coating as described in [0010]. 	

Kodas teaches a method of producing nickel powder including various nickel alloy particles [Col 4, line 25 – 26] such nickel with platinum (similar to Coppola) [Col 36, line 43 – 46]. Kodas also teaches the nickel powder can be used in formation of multilayer ceramic capacitors (similar to Coppola, 0017] and their thick films [Col 4, line 10 – 20]. Kodas further teaches that the powders can be thermally sprayed onto substrate to form thick coating [Col 48, line 20 – 25]. 
2O3 substrate with a step of thermally spraying the powder onto the substrate to create the coating, as taught by Kodas. Given that Coppola and Kodas are directed to nickel (alloy) powders that can be used to create multilayer ceramic capacitors (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in using the Ni/Pt powder as a thermally sprayed powder for the coating of the Al2O3 to achieve predictable results. 


Claims 1 – 4, 6 – 7, and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN102091642, using espacenet translation)
 
Regarding claim 1, Jin teaches a method producing a nano noble metal catalyst supported by composited oxide [0007]. Jin teaches that the method includes the steps of mechanically alloying precious metal powder (interpreted as the metal powder for modification) and transition powder (interpreted as the substrate metal) [0024] by high-energy ball milling (interpreted as the mixing step) [0028], coating the composited powder onto a porous ceramic catalyst carrier (interpreted as the preparation at non-equilibrium condition) [0029] and heating the coated material at a temperature range of 700 – 1500 K for 1 – 8 hours [0030]. 

While Jin does not explicitly teach “a doped phase is exsolved to the surface of the metal material to obtain a modified metal material” during the heat treatment. Given that Jin teaches a substantially similar process including mixing a precious metal and transition metal together and heating in a temperature and time range that overlap with the range claimed in claim 6; there is reasonable 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).

Regarding claims 2 – 3, Jin teaches that the claimed invention as applied above in claim 1. Jin teaches that the transition metal can be Ti, V, Zn, Cu, Ni, or Fe, which meets the claimed limitation of claim 2, and also teaches that precious metal powder can be two or more of Ag, Au, Pt, Ru, Rh, Pd, Ir, or Re, which meets the claimed limitation of claim 3.

Regarding claim 4, Jin teaches that the claimed invention as applied above in claim 1. Jin teaches that precious metal powder is included in a range of 2 – 10 wt% [0024], which falls within the claimed range. 

Regarding claim 6, Jin teaches that the claimed invention as applied above in claim 1. Jin teaches that when heating the coated material, the temperature range is 700 – 1500 K, which overlaps with the claimed range, and the time range is 1 – 8 hours, which falls within the claimed  range [0030].
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Jin teaches that the claimed invention as applied above in claim 1. Jin teaches mechanically alloying precious metal powder (interpreted as the metal powder for modification) and transition powder (interpreted as the substrate metal) by high-energy ball milling [0028], meeting the claimed limitation of mechanically mixing. 

Regarding claim 9 – 10, Jin teaches that the claimed invention as applied above in claim 1. Jin teaches making a nano noble metal catalyst supported by composited oxide [0007] by ball milling, coating and heating (meeting the claimed limitation of claim 9) and further teaches that the nano noble metal is supported (i.e. on the surface of) a composite oxide. That is, the material of Jin has a doped metal on the surface in which the doped metal has a “nanostructure”. 



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,171,288 – Catalyst compositions included combining transition metals with platinum group elements and spraying them onto a support and calcinating. 
US 5,372,845 – Milling of two powders to produce cladded powders that can be thermally sprayed
US2020/0282382 – Exsolving metal from a perovskite to obtain a catalyst
CN102039127 – Depositing nano noble metal particles on an Al2O3 scaffold
Zhu (NPL) – Exsolving silver nanoparticles from a perovskite scaffold in a SOFC

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738